Grant, C. J.
(after stating the facts). It appears from the petitioners’ own testimony that they applied to the receiver soon after its appointment, and demanded that it pay the rent or get oft the land, and that it repudiated promptly all liability under the lease, except for the time that the premises were occupied by it. There was no assumption of this lease, either express or implied, under these circumstances. While it occupied the premises it did so, in the absence of agreement to the contrary, under the terms of the lease under which the insolvent held, and was liable only for the reasonable rent during the time of actual occupancy. Bell v. American Protective League, 163 Mass. 558 (28 L. R. A. 452, 47 Am. St. Rep. 481); Smith, Rec. §§ 121-123; High, Rec. § 273.
The order is affirmed, with costs.
The other Justices concurred.